 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties referred to the Board the question of the inclusion ofone part-time employee who regularly works from 2 p. m. to 5: 30p.m., 6 days a week in the warehouse. The record reveals that thisemployee performs duties similar to those of the full-time employees,and shares the same supervision and working conditions. It is theBoard's policy to include in the unit regular part-time employees inrelated categories, and also to permit such employees to vote in repre-sentation elections.'Accordingly, we shall include the one part-timeemployee in the bargaining unit as a regular part-time employee andallow him to vote in the election herein directed.Upon the entire record in this case, we find that the following em-ployees of the Employer at its Birmingham, Alabama, plant consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All parts counter men, pickers, porter, receiving clerk, shippingclerk, part-time warehouse employee, stock clerks, truckdriver, priceand location clerk, filing clerk (Miss Murchinson), inventory controlclerks, specifier, billing clerk, daily report clerk, secretary and assistantmanager (troubleshooter), but excluding all outside salesmen, guards,watchmen, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Election.6 L Antonsanta, Inc.,100 NLRB 1485, at 1486The Union News CompanyandTheatre&Amusement ServiceEmployees Local 54, Building Service Employees InternationalUnion,AFL.'Case No. 2-RC-7?68.May 4,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George V. Byrnes, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer a New York corporation which is a wholly ownedsubsidiary of the American News Company, owns and operates in ex-cess of 1,200 restaurants, newsstands, drug stores, lunch counters, bookand toy shops, and other miscellaneous retail establishments located inapproximately 30 States.During 1953, the gross annual income fromthesemultistate operations exceeded $70,000,000.3The Petitioner's name appears as amendedat thehearing.112 NLRB No. 82. THE UNION NEWS COMPANY585Included among the foregoing establishments is an ice skating rinkat Rockefeller Center, New York, New York, which the Employer op-erates under lease from the Rockefeller Ice Center, and whose em-ployees the Petitioner here seeks to represent.The rink, which is openfrom September to April, depending upon weather conditions, is ad-jacent to two restaurants which are also operated by the Employer.During the summer months, the Employer utilizes the rink as anal fresco dining area for the public.In an earlier case involving this Employer,2 the Board asserted juris-diction over the Employer's restaurant in the Northwestern TerminalinMilwaukee,Wisconsin.In doing so, the Board relied upon thejurisdictional standard set forth in/.hick f ord's Inc.,'in which the Boardannounced that it would henceforth treat multistate chains of restau-rants on the same basis as multistate retail establishments and apply thejurisdictional criterion set forth inHogue and Knott Supermarkets 4namely, that in cases involving"a multistatechain of retail stores orservice establishments we will assert jurisdiction over the entire chainor any integral part of it if the annual gross sales of all stores or estab-lishments in the chain amount to at least $10,000,000."It is clear from the foregoing summary of jurisdictional facts thatthe Employer's multistate operations consist of a heterogeneous groupof enterprises, ranging from public restaurants and drug stores to bookshops and ice skating rinks, from which the Employer derives totalrevenues in excess of the jurisdictional amount held necessary in theHogue and KnottandBickford'scases for the assumption of jurisdic-tion over multistate restaurants or retail establishments or any integralparts thereof.In view of the nature of the Employer's multistate op-erations, and the relationship of the ice skating rink at RockefellerCenter to other enterprises operated by the Employer at the same loca-tion, we conclude that the ice skating rink involved constitutes an in-tegral part of the Employer's multistate restaurant and retail opera-tions.'Accordingly, we find that the Employer is engaged in com-merce within the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction over its ice skating rink atRockefeller Center, New York, New York.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.2The UnionNewsCompany,13-RAf-212 (not reported in printedvolumes of BoardDecisions and Orders).8110 NLRB 1904' 110 NLRB 543.6 SeeVirginia Electric PowerCo. v. N.L. R. B.,115F. 2d 414,416 (C. A. 4)reversedon other grounds,N.L. R. B. v. Virginia Electric & PowerCo , 314 U. S. 469, 476 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitioner seeks a unit of all instructors,skating attendants,and "barrier guards" at the Employer'sRockefeller Center skatingrink in New York City,including the chief instructors,but excludingthe checkroom attendants,cashiers,watchmen,professional em-ployees,all other employees,and all supervisors as defined in the Act.The Employer contends that the chief instructors should be excludedon the ground that they are supervisors,and that the"barrier guards"should be excluded because they are guards within the meaning ofSection 9 (b) (3) of the Act.We shall therefore consider the unitplacement of these two categories of employees.A. Chief instructorsThe Employer employs two chief instructors on a day and a nightshift basis.The daytime chief instructor testified that,during hisworking shift,the manager,who is his supervisor at the rink, is onduty; that he has no authority to hire or discharge instructors nor hashe authority effectively to recommend such action;that he and the in-structors give skating instructions on a rotational basis and both re-ceive the same share of the fee;and, that the differential between hisbasic salary and that of the other instructors represents compensationsolely for work performed in improving the surface of the ice.Thenighttime chief instructor testified that he possesses authority effec-tively to recommend the hiring and discharge of instructors,as well asthe authority to grant time off, and that he has exercised such authority.The Employer's labor relations adviser testified that both chief in-structors possess the authority to recommend the hire and discharge ofinstructors.However,there is no evidence that this authority wasever communicated to the daytime chief instructor or that he ever ex-ercised it.Under all the circumstances,we conclude that the day-time chief instructor is not a supervisor within the meaning of theAct, and we shall include him in the unit.e On the other hand, as thenighttime chief instructor does possess and has exercised the statutoryindicia of supervisory authority,we find that he is a supervisor andwe shall exclude him from the unit.B. "Barrier guards"The "barrier guards,"who wear distinctive uniforms and badges,are empowered to prevent spectators from defacing the ice rink bythrowing stones upon it; they restrain spectators from congregatingin passageways leading to the rink; and they keep unauthorized per-sons from gaining admission to the skating area without payment ofa fee. In addition,they patrol the skate house to insure that patronsdo not permanently remove skates belonging to the Employer. In6 SeeStandard Brands, Inc,101 NLRB 1349, 1352 W. F. HEINE SUPPLY CO.587view of the foregoing, we find that the "barrier guards" are guardswithin the meaning of Section 9 (b) (3) of the Act.'We shall there-fore exclude them.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All instructors and skating at-tendants at the Employer's Rockefeller Center Ice Skating Rink,New York, New York, including the daytime chief instructor, butexcluding the nighttime chief instructor, checkroom employees,cashiers,watchmen, "barrier guards," professional etiiployees, allother employees, and all supervisors as defined in the Act.5.The record discloses that the ice skating season at the Employer'srink has, or is about to, come to an end.We shall therefore order thatthe Regional Director conduct the election directed herein on a dateto be determined by him when employment for the next skating seasonshall have reached its peak, among those employees in the unit hereto-forefound appropriate who are employed during the payroll periodimmediately preceding the date of issuance of notice of election by theRegional Director.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS andLEEDOM took no part in the consideration ofthe above Decision and Direction of Election.7Pinkerton's National Detective Agency,111 NLRB 504W. F. Heine Supply Co.andLocal#128,Metal Polishers,Buffers,Platers and Helpers International Union,AFL, Petitioner.Case No. 20-1?C-2755.May 41,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Shirley N. Bingham, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.'iWarehouse Union Local #12,InternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemenand Helpers of America, AFL, herein called the Intervenor,was permittedto intervene upon the basisof a cardshowingof interest112 NLRB No 84